Title: To John Adams from N. Olive, 1 May 1794
From: Olive, N.
To: Adams, John


				
					Monsieur
					New-york 1er. Mai 1794.
				
				J’ai reçu la lettre que vous m’avez fait L’honneur de m’écrire le 22: du mois dernier; je Suis très sensible aux invitations précieuses que vous voulez bien me faire et diner le cas où mon séjour ici fut indispensable y ayant des interêts assez majeurs; je vous Supplie de me faire prévenir de votre passage à New-york après la cession du Congrès afin que j’aie l’honneur de vous voir, Monsieur & de vous présenter ma famille.Je désire que l’hommage que j’ai fait au sénat des Etats-unis par votre entremise ait été agreable, je me trouve avoir bésoin dans ce moment-ci d’un plan de frégatte pareil a celui que jai offert ayant depuis peu conçu un projet qui peut être utile, oserois-je vous Supplier, Monsieur, de me faire faire & de m’envoyer un Copie de ce plan, ou Si cela vous cause le plus petit embarras je chargerai une de mes amis de Philadelphie de le faire copier lui-même, & je vous l’indiquerai afin que vous ayez la bonté de le lui confier seulement quatre à cinq Jours, je vous en aurai obligation.Jai appris avec douleur que M. Grand pere à perdu Sa femme. Il étoit avec sa famille retiré à Passy d’où Il ne pouvoit quitter par attachement pour un lieu qu’il a creé et rendu trés agréable, Ses enfants le pressoient en vain d’aller en Suisse et de jouir de la faveur accordée à tous les Suisses résidants en france de retourner dans leur pays, même avec leur fortune. M. Grand chérit le lieu où il a perdu sa vieille amie, Cest là qu’il là pleure & qu’il veut finir ses Jours. Je l’informerai de l’interêt que vous prenez à Son Sort et je pense que ce Sera un adoucissemt. à son chagrin.Je Suis avec Respect, / Monsieur, / Votre très humble & très / obeissant Serviteur.
				
					N. Olive
				
				
			